    Case 17-38344         Doc 68     Filed 01/16/20 Entered 01/16/20 23:39:15                Desc Imaged
                                     Certificate of Notice Page 1 of 4
Form ntcdsm

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Eastern Division
                                             219 S Dearborn
                                                7th Floor
                                            Chicago, IL 60604


                                                 Case No.: 17−38344
                                                     Chapter: 13
                                                Judge: David D. Cleary

In Re:
   Elicia T. Williams−Collins
   aka Elicia T Williams
   21624 Dogwood Rd.
   Matteson, IL 60443
Social Security / Individual Taxpayer ID No.:
   xxx−xx−1344
Employer Tax ID / Other nos.:


                                            NOTICE OF DISMISSAL


You are hereby notified that an Order Dismissing the above case was entered on January 13, 2020




                                                           FOR THE COURT


Dated: January 14, 2020                                    Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
        Case 17-38344       Doc 68     Filed 01/16/20 Entered 01/16/20 23:39:15             Desc Imaged
                                       Certificate of Notice Page 2 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 17-38344-DDC
Elicia T. Williams-Collins                                                              Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: cgreen                 Page 1 of 3                   Date Rcvd: Jan 14, 2020
                               Form ID: ntcdsm              Total Noticed: 60


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2020.
db              +Elicia T. Williams-Collins,     21624 Dogwood Rd.,    Matteson, IL 60443-4400
26324937        +Aes/brazos/us Bank,     Pob 61047,   Harrisburg, PA 17106-1047
26398546      +++BHEA-US Bank,    PHEAA,    PO Box 8147,    Harrisburg, PA 17105-8147
26517051        +Bank of America, N.A.,     P O Box 982284,    El Paso, TX 79998-2284
26324963        +Kohl/Cap1,    PO Box 6497,    Sioux Falls, SD 57117-6497
26324964         Kohl/Chase(Kohl’s Department Store),     Attn: Bankruptcy Department,
                  N54W 17000 Ridgewood Drive,     Menomonee Falls, WI 53051
26324974        +Target NB,    CCS Gray OPS Center,    PO Box 6497,    Sioux Falls, SD 57117-6497

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +E-mail/Text: courtnotices@chi13.com Jan 15 2020 01:13:40        Marilyn O Marshall,
                 224 South Michigan Ste 800,    Chicago, IL 60604-2503
26324941        EDI: HNDA.COM Jan 15 2020 06:08:00      American Honda Finance,     2170 Point Blvd Ste 100,
                 Elgin, IL 60123
26339773        EDI: HNDA.COM Jan 15 2020 06:08:00      Acura Financial Services,      National Bankruptcy Center,
                 P.O. Box 168088,    Irving, TX 75016-8088
26324942        EDI: AMEREXPR.COM Jan 15 2020 06:08:00       AMEX,   Bankruptcy Department,     PO Box 981535,
                 El Paso, TX 79998-1535
26324943       +EDI: AMEREXPR.COM Jan 15 2020 06:08:00       AMEX,   Attn: Bankruptcy Department,     PO Box 297871,
                 Fort Lauderdale, FL 33329-7871
26324938       +EDI: GMACFS.COM Jan 15 2020 06:08:00       Ally Financial,    PO Box 380901,
                 Bloomington, MN 55438-0901
26324939        EDI: GMACFS.COM Jan 15 2020 06:08:00       Ally Financial,    PO Box 130424,
                 Roseville, MN 55113-0004
26324940       +EDI: HNDA.COM Jan 15 2020 06:08:00      Amer Honda,     2170 Point Blvd Ste 100,
                 Elgin, IL 60123-7875
26324945        EDI: BANKAMER.COM Jan 15 2020 06:08:00       Bank of America,    PO Box 982238,
                 El Paso, TX 79998-2238
26324944       +EDI: BANKAMER.COM Jan 15 2020 06:08:00       Bank of America,    Bankruptcy Department,
                 CA6-919-0241, PO Box 5170,    Simi Valley, CA 93062-5170
26324946       +EDI: TSYS2.COM Jan 15 2020 06:08:00      Barclay Bank,     PO BOX 60517,
                 City of Industry, CA 91716-0517
26324949        EDI: CAPITALONE.COM Jan 15 2020 06:08:00       Capital One Bank Usa,     15000 Capital One Dr,
                 Richmond, VA 23238
26324951       +EDI: WFNNB.COM Jan 15 2020 06:08:00      CB/Carsons,     PO Box 182789,    Columbus, OH 43218-2789
26324953        EDI: WFNNB.COM Jan 15 2020 06:08:00      CB/VICSCRT (Victoria Secret),      PO Box 182128,
                 Columbus, OH 43218-2128
26324952        EDI: WFNNB.COM Jan 15 2020 06:08:00      CB/Vctrssec,     PO Box 182789,    Columbus, OH 43218-2789
26324947        EDI: CAPITALONE.COM Jan 15 2020 06:08:00       Cap One,    Bankruptcy Dept.,    PO Box 30285,
                 Salt Lake City, UT 84130-0285
26324948       +EDI: CAPITALONE.COM Jan 15 2020 06:08:00       Capital 1 Bank,    Attn: General Correspondence,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
26324950        EDI: CAPITALONE.COM Jan 15 2020 06:08:00       Capital One Bank, N.A.,     PO Box 71083,
                 Charlotte, NC 28272-1083
26450084        EDI: BL-BECKET.COM Jan 15 2020 06:09:00       Capital One, N.A.,    c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern PA 19355-0701
26324954       +EDI: CHASE.COM Jan 15 2020 06:08:00      Chase Card,     Po Box 15298,    Wilmington, DE 19850-5298
26324955       +EDI: CITICORP.COM Jan 15 2020 06:08:00       Citi,   Attn: Bankruptcy Department,     PO Box 6241,
                 Sioux Falls, SD 57117-6241
26324957        EDI: CITICORP.COM Jan 15 2020 06:08:00       Citi,   PO Box 6500,    Sioux Falls, SD 57117-6500
26324956       +EDI: CITICORP.COM Jan 15 2020 06:08:00       Citi,   Po Box 6241,    Sioux Falls, SD 57117-6241
26324958       +EDI: CITICORP.COM Jan 15 2020 06:08:00       Citibank NA,    PO Box 769006,
                 San Antonio, TX 78245-9006
26324959       +EDI: WFNNB.COM Jan 15 2020 06:08:00      Comenity Bank/Carsons,     3100 Easton Square Pl.,
                 Columbus, OH 43219-6232
26324960        EDI: DISCOVER.COM Jan 15 2020 06:08:00       Discover Bank,    PO Box 15316,
                 Wilmington, DE 19850
26407840        EDI: Q3G.COM Jan 15 2020 06:08:00      Department Stores National Bank,      c/o Quantum3 Group LLC,
                 PO Box 657,   Kirkland, WA 98083-0657
26358292        EDI: DISCOVER.COM Jan 15 2020 06:08:00       Discover Bank,    Discover Products Inc,
                 PO Box 3025,    New Albany, OH 43054-3025
27150684        EDI: ECMC.COM Jan 15 2020 06:08:00      ECMC,    PO BOX 16408,    ST. PAUL, MN 55116-0408
26324961        E-mail/Text: rev.bankruptcy@illinois.gov Jan 15 2020 01:13:42
                 Illinois Department of Revenue,    Bankruptcy Section,     PO Box 64338,    Chicago, IL 60664-0338
26324962        EDI: IRS.COM Jan 15 2020 06:08:00      IRS,    Internal Revenue Service,     P.O. Box 7346,
                 Philadelphia, PA 19101-7346
26522843        E-mail/PDF: resurgentbknotifications@resurgent.com Jan 15 2020 01:20:48
                 LVNV Funding, LLC & as assignee of North,     Star Capital Acquisition LLC,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
26524462        E-mail/PDF: resurgentbknotifications@resurgent.com Jan 15 2020 01:31:23
                 LVNV Funding, LLC its successors and assigns as,     assignee of Citibank, N.A.,
                 Resurgent Capital Services,    PO Box 10587,    Greenville, SC 29603-0587
26324965        E-mail/Text: camanagement@mtb.com Jan 15 2020 01:13:38        M & T Bank,    1 Fountain Plz,
                 Buffalo, NY 14203
          Case 17-38344            Doc 68       Filed 01/16/20 Entered 01/16/20 23:39:15                         Desc Imaged
                                                Certificate of Notice Page 3 of 4


District/off: 0752-1                  User: cgreen                       Page 2 of 3                          Date Rcvd: Jan 14, 2020
                                      Form ID: ntcdsm                    Total Noticed: 60


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
26387743        E-mail/Text: camanagement@mtb.com Jan 15 2020 01:13:38        M & T Bank,   Bankruptcy Department,
                 P.O. Box 840,   Buffalo, NY 14240-0810
26462646       +EDI: MID8.COM Jan 15 2020 06:08:00      Midland Funding, LLC,     Midland Credit Management, Inc.,
                 as agent for Midland Funding, LLC,    PO Box 2011,    Warren, MI 48090-2011
26324966       +EDI: NAVIENTFKASMSERV.COM Jan 15 2020 06:08:00       Navient,    123 S Justison St Ste 30,
                 Wilmington, DE 19801-5363
26532866        EDI: NAVIENTFKASMSERV.COM Jan 15 2020 06:08:00       Navient PC Trust c/o,
                 Navient Solutions, LLC.,   PO BOX 9640,    Wilkes-Barre, PA 18773-9640
26324967        E-mail/Text: bnc@nordstrom.com Jan 15 2020 01:13:34       Nordstrom Bank,    PO Box 79134,
                 Phoenix, AZ 85062-9134
26324968       +E-mail/Text: bnc@nordstrom.com Jan 15 2020 01:13:35       Nordstrom FSB,
                 Attention: Bankruptcy Department,     Po Box 6566,    Englewood, CO 80155-6566
26324969        E-mail/Text: bnc@nordstrom.com Jan 15 2020 01:13:35       Nordstrom FSB,    PO Box 13589,
                 Scottsdale, AZ 85267-3589
26461490        EDI: PRA.COM Jan 15 2020 06:08:00      Portfolio Recovery Associates, LLC,
                 Successor to BARCLAYS BANK DELAWARE,    (CARNIVAL),    POB 41067,    Norfolk, VA 23541
26441494        EDI: PRA.COM Jan 15 2020 06:08:00      Portfolio Recovery Associates, LLC,
                 Successor to Synchrony Bank(Wal-mart),    POB 41067,    Norfolk, VA 23541
26504278        EDI: Q3G.COM Jan 15 2020 06:08:00      Quantum3 Group LLC as agent for,
                 JH Portfolio Debt Equities LLC,    PO Box 788,   Kirkland, WA 98083-0788
26504277        EDI: Q3G.COM Jan 15 2020 06:08:00      Quantum3 Group LLC as agent for,     MOMA Funding LLC,
                 PO Box 788,   Kirkland, WA 98083-0788
26324972       +EDI: RMSC.COM Jan 15 2020 06:08:00      SYNCB/TOYSRUS,    PO Box 965005,    Orlando, FL 32896-5005
26324973        EDI: RMSC.COM Jan 15 2020 06:08:00      SYNCB/WALMART,    PO Box 965024,    Orlando, FL 32896-5024
26324970       +E-mail/Text: krichard@sdcu.org Jan 15 2020 01:13:39       South Div Cu,    9122 S Kedzie,
                 Evergreen Park, IL 60805-1696
26477165        EDI: BECKLEE.COM Jan 15 2020 06:08:00      State Farm Bank,     c/o Becket and Lee LLP,
                 PO Box 3001,   Malvern PA 19355-0701
26324971       +EDI: STFM.COM Jan 15 2020 06:09:00      State Farm Financial Services,     3 State Farm Plaza,
                 N3,   Bloomington, IL 61791-0002
26328554       +EDI: RMSC.COM Jan 15 2020 06:08:00      Synchrony Bank,    c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
26529005       +E-mail/Text: bncmail@w-legal.com Jan 15 2020 01:13:51       TD Bank USA, N.A.,
                 C O WEINSTEIN & RILEY, PS,    2001 WESTERN AVENUE, STE 400,     SEATTLE, WA 98121-3132
26324975       +EDI: WTRRNBANK.COM Jan 15 2020 06:08:00      Target NB,    Attn:Bankruptcy Dept.,    PO Box 673,
                 Minneapolis, MN 55440-0673
                                                                                               TOTAL: 53

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
26360635*          Ally Financial,   PO Box 130424,   Roseville MN 55113-0004
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’+++’ were transmitted to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(e).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 13, 2020 at the address(es) listed below:
              Dana N O’Brien    on behalf of Creditor    Lakeview Loan Servicing, LLC dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              David M Siegel    on behalf of Debtor 1 Elicia T. Williams-Collins davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              James M Philbrick    on behalf of Creditor    Ally Financial Inc. f/k/a GMAC Inc.
               jmphilbrick@att.net
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
        Case 17-38344      Doc 68    Filed 01/16/20 Entered 01/16/20 23:39:15            Desc Imaged
                                     Certificate of Notice Page 4 of 4


District/off: 0752-1         User: cgreen                 Page 3 of 3                  Date Rcvd: Jan 14, 2020
                             Form ID: ntcdsm              Total Noticed: 60


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Toni Townsend    on behalf of Creditor   Lakeview Loan Servicing, LLC toni.townsend@mccalla.com,
               northerndistrict@mccalla.com
                                                                                            TOTAL: 6
